Finch, J. (dissenting):
While agreeing with the majority of the court as to the rules of law applicable, yet it seems to me that there was a question of fact presented to the commissioners which they were in a better position to determine, and which they have carefully and deliberately determined, and there is ample evidence to support their finding. Machinery which is affixed to a building is a part thereof, and hence the issue of fact was the amount of damage to the buildings including the machinery which was a part thereof, caused by the change of grade. The appellants’ property prior to the change of grade had three means of access to the highway at grade, whereas after the change of grade it had but one possible means of access, by way of a ramp, which the appellants’ testimony showed was at an almost prohibitive grade requiring the assistance of extra horses to make it and not wide enough to permit two trucks to pass one another. Appellants further adduced evidence that the property could not be operated commercially under ordinary business conditions, and hence the ice business, discontinued during ■ the war, had not been resumed, and the coal business was being conducted under difficulty and at an increased cost. Mr. Berrian, an expert testifying in behalf of the appellants, placed the damage to the buildings by the change of grade at $33,150 and to the *33machinery, $54,234, making a total of $97,384. Another witness placed the damage to buildings at $53,148.01, which with the damage to machinery fixed by a third expert as $42,477, makes a total of $95,625.01. The commissioners fixed the damage at $87,018, which was based not only on the evidence presented in this record, but upon a view of the premises.
The main objection urged to some of the items of damage above mentioned is that they were arrived at upon the assumption that the plant would have to be discontinued and dismantled, it being pointed out that this had not in fact been done. But whether or not it was practical to continue the business was one of the very issues which the commissioners had to determine. After the ramp was constructed there was a rehearing,, the respondent claiming that the building of the ramp showed that as a practical matter the damages awarded were excessive. After such rehearing and another view of the premises, the commissioners found the damage to be the same amount.
Since it does not appear that the commissioners have overlooked or disregarded the evidence before them or erred in the theory upon which they fixed the award, it should not be set aside. (Matter of City of New York [East 36th Street], 168 App. Div. 463; affd., 217 N. Y. 621.) As was said in New York Central & H. R. R. R. Co. v. Newhold (166 App. Div. 193): “ There was a clash of rival experts, not an unusual feature in such proceedings. Assuming that the theory of damages acted upon was correct, if" the commissioners had adopted the figures of the plaintiff’s experts they would have awarded much less; if the figures of the defendants’ experts, much more. But it is perfectly well settled that the commissioners are not restricted to a choice between the estimates of warring experts, and are in no sense bound by their opinions. * * * Each side in such controversies is prone to retain witnesses most favorable to it, and very often such testimony is but lay advocacy under the ° guise of evidence. The commissioners, of course, are to consider the evidence, but in exercise of their own judgment. And their conclusion, especially when formed after view of the premises * * *, is not to be disturbed unless they appear to have done injustice by overlook or disregard of all of the evidence before them, or, of course, unless it appear that they have erred in their theory of the award. * * * Every intendment is in favor of the report.”
I, therefore, vote to reverse the order appealed from, and to reinstate the award.
Order affirmed, with ten dollars costs and disbursements.